Opinion issued December 28, 2021.




                                    In The

                            Court of Appeals
                                    For The

                        First District of Texas
                          ————————————
                            NO. 01-19-00956-CV
                          ———————————
           DONALD YOUNG AND DORIS YOUNG, Appellants
                                      V.
        DWAYNE R. DAY, P.C. AND DWAYNE R. DAY, Appellees


                On Appeal from County Court at Law No. 3
                        Galveston County, Texas
                    Trial Court Case No. CV-0072910


                      MEMORANDUM OPINION

     This is the second appeal to this Court from a summary judgment granted by

the trial court in favor of appellees in this professional negligence case. As

detailed in our previous opinion, appellants Donald and Doris Young (“Youngs”)

sued appellees Dwayne R. Day, P.C. and Dwayne R. Day (collectively, “Day”)
after Day represented them in a personal injury suit in 2009. See Young v. Dwayne

R. Day, No. 01-16-00325-CV, 2018 WL 1473931, at *3 (Tex. App.—Houston [1st

Dist.] Mar. 27, 2018, pet. denied) (mem. op.). The Youngs asserted claims against

Day for professional negligence, breach of contract, negligent misrepresentation,

fraud, breach of fiduciary duty, violations of the Deceptive Trade Practices Act

(“DTPA”), and declaratory relief. See id. at *1. The trial court granted summary

judgment in favor of Day on all of the Youngs’ claims. On appeal, we reversed the

portion of the trial court’s judgment rendered in favor of Day on the Youngs’

professional negligence claim stemming from the allegation Day received but

failed to convey a $200,000 settlement offer to the Youngs, and we remanded the

case for further proceedings.1

      On remand, Day again moved for summary judgment on the Youngs’

remaining professional negligence claim, this time on no-evidence grounds. The

trial court granted summary judgment in Day’s favor.



1
      The Youngs’ professional negligence claim was based on various independent
      allegations. While we held the trial court erred in granting summary judgment to
      Day on the Youngs’ claim based on the allegation Day failed to convey a
      settlement offer to the Youngs, we nonetheless concluded the trial court properly
      granted summary judgment in favor of Day on the Youngs’ professional
      negligence claim based on the remaining allegations that Day failed to (1) file suit
      against Clear Lake Rehabilitation Hospital before the statute of limitations expired
      and (2) call certain witnesses to testify at trial or designate his own expert medical
      witness. See Young v. Dwayne R. Day, P.C., No. 01-16-00325-CV, 2018 WL
      1473931, at *11 (Tex. App.—Houston [1st Dist.] Marr. 27, 2018, pet. denied)
      (mem. op.).
                                            2
       The Youngs now raise five issues on appeal. In issues one through three, the

Youngs challenge the trial court’s orders (1) granting Day’s no-evidence motion

for summary judgment on their professional negligence claim, (2) granting Day’s

motion for sanctions, and (3) denying the Youngs’ motion to reinstate. In their

fourth issue, the Youngs contend the trial court judge should have recused himself.

In their fifth issue, they assert the trial court erred in granting relief after its plenary

power expired. We affirm.

                                      Background

       The procedural and factual histories of this case are set forth in our first

opinion. See Young, 2018 WL 1473931, at *1–2. We therefore present only a

summary of the background and the procedural history relevant to the issues

currently before us.

A.     First Appeal

       In 2009, Day represented the Youngs in a personal injury lawsuit against

Don Clapsaddle (“Clapsaddle”) stemming from injuries Donald Young (“Donald”)

claimed he sustained after Clapsaddle allegedly struck him with his car while he

was walking in a post office parking lot in August 2007. At the conclusion of trial,




                                             3
the jury found Donald solely responsible for the accident, and the trial court

rendered a take-nothing judgment against the Youngs.2

      In 2014, the Youngs filed suit against Day for professional negligence,

breach of contract, negligent misrepresentation, fraud, breach of fiduciary duty,

violations of the DTPA, and declaratory relief all arising from the Clapsaddle

lawsuit.   The Youngs were represented by Ron Hall (“Hall”) for whom the

Youngs’ daughter, Donna Holcomb (“Holcomb”), worked as a paralegal. Day

filed a traditional motion for summary judgment on the Youngs’ claims.

Following a hearing, the trial court granted Day’s summary judgment motion, and

the Youngs appealed.

      We affirmed the trial court’s order granting summary judgment on the

Youngs’ claims except their professional negligence claim stemming from the

allegation Day failed to inform them of a $200,000 settlement offer to resolve the

Clapsaddle lawsuit. See id. at *11. We held that, as the movant, Day bore the

burden to disprove he owed a duty to the Youngs to convey the settlement offer or

that he breached that duty. See id. at *8. We held that because Day failed to

present expert testimony explaining why he had no duty to inform the Youngs of

the settlement offer based on his contention the Youngs had unethical and illegal

2
      The Fourteenth Court of Appeals affirmed. See Young v. Clapsaddle, No. 14-11-
      00396-CV, 2012 WL 2160249 (Tex. App.—Houston [14th Dist.] June 14, 2012,
      no pet.) (mem. op.).

                                        4
motives, the Youngs did not have to bring forth expert testimony themselves. See

id. We remanded the case to the trial court for further proceedings. See id. at *11.

B. Second Appeal

      Following remand, the trial court held a status conference. Day’s counsel

and the Youngs’ recently retained attorney, Tom Dickens (“Dickens”), agreed on a

docket control order setting an (1) August 16, 2019 discovery deadline, (2) an

August 30, 2019 pretrial conference, and (3) a September 16, 2019 preferential

trial date. The order stated that “[f]ailure to appear will be grounds for dismissal

for want of prosecution.”

      Day’s counsel made several requests to Dickens over the ensuing weeks

requesting deposition dates for the Youngs, their experts, and Holcomb. When the

requests went unanswered, Day unilaterally noticed the depositions of the Youngs,

Dickens, Holcomb, and the Youngs’ handwriting and standard-of-care experts.

The Youngs moved to quash the depositions. Day filed a response to the motion to

quash, a motion to compel depositions, and a motion for sanctions. Day filed an

emergency hearing on the motions, which was set for July 18, 2019.

      On July 16, 2019, Dickens moved to withdraw as the Youngs’ counsel. He

asserted he had good cause for the withdrawal because:

      1. Movant is unable to effectively communicate with Plaintiffs in a
         manner consistent with good attorney-client relations.



                                         5
      2. Plaintiffs and co-counsel refuse to cooperate to consent to an
         agreement to proceed with the case.

      3. Movant is unable to obtain client’s consent for appropriate
         documents from Plaintiffs and co-counsel for Discovery.

In a motion for continuance filed the next day, Dickens elaborated on the good

cause for withdrawal, stating, in relevant part:

      1. Movant has filed a motion to withdraw in this case based upon the
         grounds stated in the Motion to Withdraw.

      2. Based upon the communication with the Paralegal who is
         employed by Ron Hall I have been refused access to the clients and
         essentially ordered to not communicate with the expert witness, as
         necessary to arrange for depositions.

      3. I have also been accused of malpractice in that email.

      4. I must assume that the Paralegal is either acting as the
         representative of Ron Hall, which I assume she has that authority,
         or acting on behalf of the client which are her parents. I have not
         seen a power of attorney giving her that authority.

      5. Ron Hall has refused to meet with me and has refused to even call
         me.

      6. The representation made to me when making an appearance were
         not as I found the facts to be surrounding the case.

Dickens requested the trial court grant a thirty-day continuance to allow the

Youngs time to seek counsel.

      On July 18, 2019, the trial court held a hearing on Day’s motion to compel

depositions and Dickens’ motion to withdraw. The trial court ordered that the

Youngs’ depositions take place at the courthouse on August 7, 2019, but it
                                           6
declined to rule on Dickens’ motion to withdraw to ensure the Youngs had counsel

present at their depositions. The trial court also entered a show cause order

directing Hall and Dickens to appear on August 7, 2019, to clarify who was

representing the Youngs.

      On July 19, 2019, the Youngs filed a second amended and supplemental

petition. In their amended pleading, the Youngs reasserted their claim for legal

malpractice based on Day’s alleged failure to inform them of a $200,000

settlement offer in the Clapsaddle lawsuit.          They also asserted claims for

negligence3 and gross negligence stemming from Day’s alleged failure to convey

the settlement offer claiming Day had acted with malice or fraud.

      On July 22, 2019, the Youngs filed notices terminating Dickens and Hall as

their counsel.   The Youngs alleged Dickens never called them despite being

requested to do so, would not meet with them after they could not attend the initial

meeting Dickens arbitrarily scheduled, and did things he was told not to do. As for

Hall, the Youngs stated they sought to terminate Hall to honor their agreement that




3
      With respect to their negligence claim, the Youngs alleged generally that Day
      failed to (1) provide competent and diligent representation, (2) exercise reasonable
      care to protect the Youngs’ interest, (3) advise the Youngs properly, giving them
      erroneous facts and legal advice, and (4) act as a reasonably prudent attorney
      practicing law in Texas would under the same or similar circumstances. The
      Youngs alleged that Day’s negligence proximately caused them to sustain
      damages including a $200,000 settlement award.
                                           7
he no longer had to represent them after their first appeal if the appellate court

reversed the trial court’s judgment and remanded the case to the trial court.

      On July 23, 2019, the Youngs, proceeding pro se, emailed Day’s counsel

stating they were aware of their depositions scheduled for August 7, 2019,

requesting courtesy copies of filings, and stating they did not agree to accept

service by email. That same day, Day’s counsel emailed the transcript of the July

18, 2019 hearing, the show cause order, and the deposition notices to the Youngs.

Day’s counsel noted that Texas Rule of Civil Procedure 21a(a)(2) permits service

by email and requested that the Youngs provide him with other email addresses,

fax numbers, and the physical address where they wished to receive service. The

Youngs did not respond.

      On July 30, 2019, Day filed a no-evidence motion for summary judgment on

the Youngs’ remaining claims for legal malpractice, negligence, and gross

negligence. Although the Youngs asserted separate claims for legal malpractice

and negligence, Day argued that a claim for legal malpractice is a claim for

negligence. Day asserted the Youngs had no evidence to support the elements of

duty, breach, causation, and damages for their professional negligence claim based

on the Youngs’ allegation Day failed to convey a $200,000 settlement offer to

them in the Clapsaddle lawsuit, and the Youngs lacked the expert testimony

necessary to support these elements. Day also argued the Youngs failed to present


                                          8
more than a scintilla of evidence showing Day committed actual fraud, malice, or

gross negligence to support their claim for exemplary damages. The motion was

set for a hearing on August 21, 2019.

      On August 7, 2019, the Youngs failed to appear for their court-ordered

depositions. They responded to Day’s counsel’s email dated July 23, 2019, stating

they only saw the email for the first time that day and suggesting they would

cancel their email account if Day insisted on serving them by email. The Youngs

filed an emergency motion for protection and continuance requesting their

depositions be rescheduled and that all the deadlines be extended for at least sixty

days to permit them time to hire counsel. The Youngs stated Donald Young

(“Donald”) was very sick and had been admitted to the hospital by ambulance.

They attached Donald’s hospital admission form dated July 17, 2019, and a note

from Donald’s physician dated July 22, 2019, stating Donald had been recently

discharged from the hospital and could not appear for his scheduled court

appearance due to his failing health. The motion was not set for a hearing.

      On August 7, 2019, the trial court granted Dickens’ motion to withdraw. On

August 9, 2019, Day’s counsel emailed the Youngs a copy of the docket control

order, Day’s no-evidence motion for summary judgment and notice of hearing, and

discovery requests Day had served on the Youngs. Day’s counsel also sought

agreement from the Youngs on new deposition dates. When the Youngs failed to


                                         9
respond, Day’s counsel emailed the Youngs informing them their depositions were

scheduled for August 14, 2019, and their experts’ depositions the next day. Day’s

counsel delivered the deposition notices to the Youngs on August 10, 2019 via

FedEx. On August 12 and 13, 2019, Day’s counsel emailed the Youngs inviting

them to provide alternative deposition dates should they have a scheduling conflict.

      On August 14, 2019, the Youngs again failed to appear for their scheduled

depositions. They moved to quash the deposition before they were set to begin. In

the motion, the Youngs stated they were unaware of the deposition dates and the

FedEx package with the notices had been picked up by someone else and not

opened until the day before. The Youngs attached to their motion a letter from

Donald’s physician stating she did not feel Donald was physically fit to travel to

the courthouse for his deposition and recommending he be permitted another

month for his health to improve. In response, Day’s counsel offered to take the

Youngs’ depositions at their home.

      On August 14, 2019, the Youngs filed their summary judgment response.

They argued Day breached the duty he owed them to inform them of the $200,000

settlement offer as well as a duty not to forge their signatures on a memorandum

purportedly reflecting they declined the offer, and that these breaches proximately

caused them damages in the amount of $200,000.           The Youngs argued Day

committed gross negligence and acted with malice by forging or fabricating their


                                        10
signatures on the memorandum showing they allegedly refused the $200,00

settlement offer, and that his failure to convey the offer constituted an extreme

degree of risk. They claimed they had asked Day’s counsel for original copies of

the documents they allegedly signed rejecting the $200,000 settlement offer but

that Day’s counsel never responded.        They attached to their response their

declarations attesting they did not know about the $200,000 offer.4

      On August 16, 2019, Day filed a motion for sanctions seeking attorney’s

fees and requesting the trial court to strike the Youngs and their experts as

witnesses based on the Youngs’ bad-faith delay tactics and refusal to cooperate.

Day also filed a reply in support of his summary judgment asserting several

evidentiary objections to the Youngs’ declarations and moving for additional

sanctions.   The trial court held a hearing on Day’s no-evidence motion for

summary judgment but did not issue a ruling at that time.

      On August 21, 2019, the Youngs filed a response to Day’s motion for

sanctions in which they requested a sixty-day stay of all deadlines because of

Donald’s health problems and to allow time for the Youngs to retain new counsel.

4
      That same day, the Youngs also filed with this Court a petition for writ of
      mandamus requesting that all deadlines in the suit be extended and a
      corresponding emergency motion to stay trial court proceedings. We denied the
      Youngs’ emergency motion to stay the same day, and on August 27, 2019, we
      denied the Youngs’ petition for writ of mandamus. The Youngs also filed a
      supplemental second amended petition restating their punitive damage allegations
      and a motion for protection from unknown discovery.

                                         11
The Youngs also filed an emergency motion for continuance or stay, which was

not set for hearing or submission, and a notice that appears to relate to the parties’

settlement negotiations.5

      On August 27, 2019, Day sent a notice to the Youngs advising them that all

pending issues would be considered during the August 30, 2019 pretrial

conference. That same day, Day filed a supplement in support of his motion for

sanctions. The Youngs filed a supplemental response to the motion for sanctions,

arguing, among other things, that the trial court treated them unfairly and Dickens

had deliberately worked against them.

      On August 30, 2019, the trial court conducted the pretrial conference. The

Youngs did not appear but instead filed a supplemental emergency motion for

continuance and stay which was not set for hearing or submission. The trial court

entered an order granting Day’s no-evidence motion for summary judgment on the

Youngs’ remaining claims and, alternatively, dismissing the case for want of

prosecution. The trial court also sustained all of Day’s objections to the Youngs’

summary judgment evidence. The order stated the trial court had



5
      The pleading is entitled “Plaintiffs’ Notice to Judge Ewing that They Tried to
      Settle the Case by Taking No Money and Only Taking Their Rightful Property,
      the (3) Memorandums, (1) Contract, and (1) Doodle Sheet (Which Defendants
      Call Originals), But Defendants’ Attorneys Tried to Make Plaintiffs Sign a One-
      Sided Settlement With No Place for Dwayne Day to Sign and Without Being Able
      to Get an Attorney Fast Enough.”
                                         12
      afforded all parties notice that a failure to appear at the pretrial
      conference, which was set for 9:30 a.m. on August 30, 2019, would be
      grounds for dismissal for want of prosecution. Donald Young and
      Doris Young failed to appear for the pretrial conference. Taking
      judicial notice of its entire record and finding Donald and Doris
      Young have not presented any credible evidence or reasonable excuse
      for their failure to appear, the Court in the alternative DISMISSES
      FOR WANT OF PROSECUTION all of Donald Young’s and Doris
      Young’s claims in this case.

      On September 30, 2019, the Youngs filed a motion for new trial and a

motion to reinstate. In support of their motions, the Youngs argued Day had a

history of abusing the discovery process, aided by the trial court which “has

vehemently pursued its desire to eliminate Plaintiffs’ claims by whatever means []

available.” The Youngs asserted they could not appear at the pretrial conference,

and further that Day did not object to the Youngs’ summary judgment evidence

and the trial court’s summary judgment order was confusing. Day responded to

the Youngs’ motion for new trial and motion to reinstate. He also requested that

the Youngs’ motions be struck as a sanction.

      On November 6, 2019, the trial court held a hearing on the Youngs’ motion

for new trial and motion to reinstate as well as Day’s motion for sanctions. Noting

that some of the Youngs’ allegations were directed at the trial court and its rulings,

the trial court judge inquired whether the Youngs were requesting that he recuse

from the case. After the Youngs responded affirmatively, the trial court judge

determined he first needed to consider the Youngs’ oral request for recusal before


                                         13
ruling on the pending motions before him. On November 8, 2019, the Youngs

filed a written motion to recuse. On November 11, 2019, the presiding judge of

the Eleventh Administrative Judicial Region of Texas denied the Youngs’ motion

to recuse because the motion was untimely, was based primarily on the trial court’s

rulings, and failed to provide adequate details or specificity to meet the standard

required for recusal.

      The trial court set another hearing on the Youngs’ pending motions for new

trial and to reinstate for December 31, 2019. Day reset his motions for sanctions to

be heard on the same day. Day’s counsel appeared at the hearing, but the Youngs

did not. The trial court reset the motions for submission on January 7, 2020.

      On January 8, 2020, the trial court entered (1) an amended order striking the

Youngs’ declarations filed with their summary judgment response and motion for

new trial and motion to reinstate and (2) an order denying the Youngs’ motion for

new trial and motion to reinstate. The Youngs filed a notice of appeal.

                               Standard of Review

      We review a trial court’s summary judgment ruling de novo.           Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). After an adequate

time for discovery, a party may move for a no-evidence motion for summary

judgment on the ground that no evidence exists of one or more essential elements

of the claim or defense on which the adverse party bears the burden of proof at


                                        14
trial. TEX. R. CIV. P. 166a(i); see LMB, Ltd. v. Moreno, 201 S.W.3d 686, 688 (Tex.

2006). The burden then shifts to the nonmovant to produce evidence raising a

genuine issue of material fact on the challenged elements of its claim or defense.

TEX. R. CIV. P. 166a(i); Mack Trucks, Inc. v. Tamez, 206 S.W.3d 572, 582 (Tex.

2006). A no-evidence summary judgment is improper if the nonmovant brings

forth more than a scintilla of probative evidence raising a genuine issue of material

fact. Forbes Inc. v. Granada Bioscis., Inc., 124 S.W.3d 167, 172 (Tex. 2003).

“Less than a scintilla of evidence exists when the evidence is ‘so weak as to do no

more than create a mere surmise or suspicion’ of a fact.’” Id. (quoting King Ranch

v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003) (internal quotation omitted)).

“More than a scintilla exists if it would allow reasonable and fair-minded people to

differ in their conclusions.” Id. Unless the nonmovant raises a genuine issue of

material fact, the trial court must grant summary judgment. See TEX. R. CIV. P.

166a(i).

      A party who files a no-evidence motion for summary judgment under Rule

166a(i) essentially requests a pretrial directed verdict. Mack Trucks, 206 S.W.3d at

581. We review the evidence presented by the summary judgment record in the

light most favorable to the party against whom summary judgment was rendered,

crediting evidence favorable to that party if reasonable jurors could and




                                         15
disregarding contrary evidence unless reasonable jurors could not.          Id. at 582

(citing City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex. 2005)).

                            Summary Judgment Order

      In their first issue, the Youngs challenge the trial court’s August 30, 2019

order granting summary judgment to Day on the Youngs’ claims for professional

negligence, negligence, and gross negligence. In several sub-issues, the Youngs

argue (1) the language in the order does not grant actual relief, (2) even if it does,

the trial court erred because this Court’s determination in the first appeal that a fact

issue existed precluding summary judgment on the Youngs’ professional

negligence claim is law of the case, (3) they did not receive notice of the summary

judgment hearing, and (4) the trial court erred in sustaining Day’s objections to the

Youngs’ summary judgment evidence because Day did not object to the evidence

either in his summary judgment motion or in his reply.

      The trial court’s August 30, 2019 order states, in relevant part:

             Today the Court considered Defendants Dwayne R. Day, P.C.
      and Dwayne R. Day’s No-Evidence Motion for Summary Judgment
      (the “Motion”). Having considered the Motion, the response, the
      reply, and arguments of Counsel, the Court concludes the Motion
      should be GRANTED.




                                          16
The Youngs argue this language does not grant any relief because “[i]t only says

that the motion should be granted . . . which is not the same as saying the motion is

granted.”

       “A judgment should be construed as a whole toward the end of harmonizing

and giving effect to all the court has written.”       Point Lookout West, Inc. v.

Whorton, 742 S.W.2d 277, 278 (Tex. 1987). “The entire content of the written

instrument and the record should be considered.” Id. (citing Lone Star Cement

Corp. v. Fair, 467 S.W.2d 402, 405 (Tex. 1971)). By concluding that Day’s no-

evidence motion for summary judgment should be granted, the trial court was

stating what it was, in fact, doing—granting the motion for summary judgment.

The title of the trial court’s order supports this conclusion. It is entitled “Order

Granting Defendants’ No-Evidence Motion for Summary Judgment.” (Emphasis

added). In its January 8, 2020 order denying the Youngs’ motion for new trial and

motion to reinstate, the trial court also clarified that the “Court’s rulings granting

Defendants’ motion for summary judgment, sustaining evidentiary objections,

alternatively dismissing the Youngs’ claims for want of prosecution, and striking

the Youngs’ declarations stand.” Thus, contrary to the Youngs’ argument, it is

clear the trial court’s August 30, 2019 order granted summary judgment to Day on

the Youngs’ claims. See id. (stating courts should construe judgment as whole to

give effect to all that is written).


                                         17
      The Youngs argue the trial court nonetheless erred because our

determination in the first appeal that a fact issue existed precluding summary

judgment on the Youngs’ professional negligence claim based on the allegation

Day failed to convey a $200,000 settlement offer to the Youngs is law of the case.

The Youngs did not preserve this issue for appeal and thus we cannot consider it.

      As a prerequisite to presenting a complaint for appellate review, the record

must show that a complaint was made to the trial court by a timely request,

objection, or motion. TEX. R. APP. P. 33.1(a)(1). In the context of summary

judgments, a nonmovant must present any issues that would defeat the movant’s

entitlement to summary judgment expressly in their written response. McConnell

v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341, 343 (Tex. 1993) (“A motion

must stand or fall on the grounds expressly presented in the motion.”); Dubose v.

Worker’s Med., P.A., 117 S.W.3d 916, 920 (Tex. App.—Houston [14th Dist.]

2003, no pet.); Frazer v. Tex. Farm Bureau Mut. Ins. Co., 4 S.W.3d 819, 824–25

(Tex. App.—Houston [1st Dist.] 1999, no pet.).           Any issues, except legal

sufficiency, not expressly presented by the nonmovant to the trial court in a written

response may not be considered as grounds for reversal on appeal. See City of

Hous. v. Clear Creek Basin Auth., 589 S.W.2d 671, 678–79 (Tex. 1979) (holding

plaintiff was not entitled to defeat summary judgment where it raised fact issue for

first time on appeal which was not expressly presented to trial court); Dubose, 117


                                         18
S.W.3d at 920; Frazer, 4 S.W.3d at 825; see also TEX. R. APP. P. 33.1(a). The

failure to present an issue to defeat summary judgment in the trial court waives the

issue on appeal. D.R. Horton–Tex., Ltd. v. Markel Int’l Ins. Co., 300 S.W.3d 740,

743 (Tex. 2009).     Because the Youngs did not present their law-of-the-case

argument in their response to Day’s motion for summary judgment, they waived

the argument on appeal. See Reeder v. Curry, 426 S.W.3d 352, 362 (Tex. App.—

Dallas 2014, pet. denied) (“Because [plaintiff] did not expressly present law of the

case in his response to the motion for summary judgment, it ‘shall not be

considered on appeal as grounds for reversal.’”); West v. Northstar Fin. Corp., 02-

08-00447-CV, 2010 WL 851415, at *10 (Tex. App.—Fort Worth Mar. 11, 2010,

pet. denied) (mem. op.) (concluding plaintiffs’ failure to present law-of-the-case

argument in summary judgment response waived argument on appeal); see

generally Unifund CCR Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008)

(“[A] party who fails to expressly present to the trial court any written response in

opposition to a motion for summary judgment waives the right to raise any

arguments or issues post-judgment.”).

      The Youngs next argue the trial court’s August 30, 2019 order should be set

aside because they did not receive notice that Day’s no-evidence motion for

summary judgment would be considered on August 30, 2019. But the summary

judgment was not “considered” on that date. Rather, August 30, 2019 is the date


                                         19
on which the trial court entered its order after conducting a hearing on the motion

on August 21, 2019. The record shows the Youngs knew about the August 21,

2019 summary judgment hearing because they filed several pleadings on August

14, 2019, including their summary judgment response and a petition for writ of

mandamus, in which they stated the summary judgment hearing was set for August

21, 2019. The trial court held a hearing on Day’s no-evidence motion for summary

judgment on August 21, 2019, and, as is often the case, took the motion under

advisement without issuing a ruling at that time. The Youngs’ argument they

failed to receive notice the motion was being considered lacks merit.

      The Youngs’ final argument that the trial court erred in sustaining Day’s

objections to the Youngs’ summary judgment evidence because Day did not object

to their evidence is equally unavailing. The record reflects Day asserted several

evidentiary objections to the Youngs’ declarations in his summary judgment reply.

      We overrule the Youngs’ first issue.

                            Motion for Reinstatement

      In their second issue, the Youngs contend the trial court erred when it failed

to hold a hearing on their motion to reinstate. They further argue their motion

should have been granted.




                                        20
A.    Applicable Law

      Texas Rule of Civil Procedure 165a(3) sets out the procedure for reinstating

a case dismissed for want of prosecution. See TEX. R. CIV. P. 165a(3). A trial

court is compelled to reinstate a case “upon finding after a hearing that the failure

of the party or his attorney was not intentional or the result of conscious

indifference but was due to an accident or mistake or that the failure has been

otherwise reasonably explained.” Id. To determine whether the trial court abused

its discretion in refusing reinstatement, we review the entire record and determine

whether the evidence was sufficient to establish the failure of the party was not due

to accident, mistake, or other reasonable explanation. Lessard v. Velsicol Chem.

Corp., No. 13-00-00113-CV, 2009 WL 1089362, at *8 (Tex. App.—Corpus

Christi–Edinburg Apr. 23, 2009, pet. denied) (mem. op.). The party requesting

reinstatement has the burden to establish reinstatement was required. Kenley v.

Quintana Petroleum Corp., 931 S.W.2d 318, 321 (Tex. App.—San Antonio 1996,

writ denied). When a timely, verified motion to reinstate is filed under Rule

165a(3), a trial court must conduct an oral hearing and failure to do so requires

reversal. See Thordson v. City of Houston, 815 S.W.2d 550, 550 (Tex. 1991).

B.    Analysis

      On November 6, 2019, the trial court held a hearing on the Youngs’ motion

for new trial and motion to reinstate as well as Day’s motion for sanctions.


                                         21
Nonetheless, the Youngs claim the trial court failed to hold a hearing on their

motion to reinstate. They argue that, at the November 6, 2019 hearing, the trial

court judge determined the Youngs wanted to recuse him from the case based on

the Youngs’ statements in their pending motions. As a result, the Youngs claim

they had no choice but to inform the trial court judge during the hearing that they

wanted his recusal because they could not get a fair trial, all of which precluded the

trial court’s consideration of their motion to reinstate.

      In their motion to reinstate and motion for new trial, the Youngs alleged the

trial court “has vehemently pursued its desire to eliminate Plaintiffs’ claims by

whatever means is [sic] available” and “actively participated in removing any

rights Plaintiffs had in law or equity and literally, again made sure that Defendants

won on summary judgment.” At the beginning of the November 6 hearing, the

trial court stated, “Here’s my concern before we even begin these proceedings.

Some of the allegations contained in the motion for new trial are directed at me and

my participation and rulings.” Following a brief recess during which the trial court

reviewed the Youngs’ motions further, the following exchange took place:

      The Court: So, we’re going back on the record in Cause No.
      CV72910, Young v. Day.

             And if I could have the parties come up, please.

            All right. So I have reviewed again the motion for new trial.
      At this time—and of course, as I mentioned before, there were some


                                           22
      allegations that referenced the Court and its rulings with respect to
      discovery in this case.

      So, at this time I guess the first question is—is that of the plaintiffs is:
      Mr. Young, are you requesting that the Court recuse itself?

      Ms. Young: We hadn’t requested that. Well, we have, I guess.

      The Court: All right. Are you requesting that I recuse myself? That
      means—

      Ms. Young: We would like that, Your Honor. Yes.

      The Court: Do what?

      Ms. Young: We think that would be appropriate. We do.

      Mr. Young: Yes.

      Following this exchange, the trial court offered the Youngs the opportunity

to present argument or evidence in support of their pending motions:

      The Court: And so, here’s what I’m going to do—is there anything
      that you want to add outside of the motion [for new trial and motion to
      reinstate] itself here today that you want to advise the Court or is
      everything that you—I see you filed declarations and everything else
      and have appeared here today. Anything else that—I want to give you
      an opportunity here today because y’all haven’t appeared on the
      others. Your attorney hasn’t appeared, and so—previously on
      numerous occasions. So, anything you want to add on the record here
      today?

      Ms. Young: I think it pretty well states it in the motion, Your Honor.

      The Court: All right, Mr. Young?

      Mr. Young: No, Your Honor. That’s about it.



                                          23
Following this exchange, the record reflects the trial court offered the Youngs two

more opportunities to provide evidence or argument in support of their pending

motions on the record before the hearing concluded.

      Having reviewed the record before us, we conclude the trial court provided a

hearing to the Youngs on their motion to reinstate and numerous opportunities to

present evidence and argument in support of their motion for the court’s

consideration. Under these circumstances, we hold the trial court satisfied the

hearing requirement under Rule 165a(3). See TEX. R. CIV. P. 165a; see also

Lessard, 2009 WL 1089362, at *8 n.10 (concluding where trial court permitted

plaintiff opportunity to be heard at hearing on issues related to dismissal it was not

also required to conduct separate hearing on motion to reinstate); Dueitt v.

Arrowhead Lakes Prop. Owners, Inc., 180 S.W.3d 733, 740–41 (Tex. App.—Waco

2005, pet. denied) (concluding trial court’s failure to conduct hearing on plaintiffs’

motion to reinstate was harmless error because plaintiffs were provided due

process in prior hearing on their motion to dismiss for want of prosecution).

      The Youngs also argue the trial court should have granted their motion to

reinstate because they established their non-appearance at the August 30, 2019

pretrial conference was not intentional or due to conscious indifference. In support

of their assertion, and without citing to legal authority, they argue they believed

Day’s no-evidence motion for summary judgment had already been granted on


                                         24
August 21, 2019. They also claim Donald was under physician’s order not to go

anywhere on the date of the pretrial conference.

      On August 27, 2019, Day served the Youngs with a notice advising them

that all pending issues would be considered during the August 30, 2019 pretrial

conference. It stands to reason that if Day’s no-evidence motion had been granted

on August 21, 2019, there would be no need for a pretrial conference. Further, on

the day of the pretrial conference, the Youngs filed a supplemental emergency

motion for continuance or stay of all pending motions, hearings, and discovery in

which they requested a thirty-day continuance of all issues, including discovery.

This filing belies the Youngs’ assertion they believed the trial court had already

granted Day’s no-evidence summary judgment motion and the case was no longer

pending.

      The Youngs point to Donald’s physician’s note dated July 22, 2019, stating

Donald had been recently discharged from the hospital and could not appear for his

scheduled court appearance due to his failing health. They also rely on Doris

Young’s declaration where she states she is Donald’s caretaker, as evidence that

their failure to appear at the August 30, 2019 pretrial conference was not

intentional or the result of conscious indifference.

      A trial court may consider the entire history of the case and the existence of

reasonable excuses for delay. Douglas v. Douglas, No. 01-06-00925-CV, 2008


                                          25
WL 5102270, at *2 (Tex. App.—Houston [1st Dist.] Dec. 4, 2008, pet. denied)

(mem. op.). Even though the Youngs had notice of the August 30, 2019 pretrial

conference and the fast-approaching preferential trial setting, they filed a notice

terminating Dickens’ representation of them on July 22, 2019, and did not obtain

new counsel to represented them at the pretrial conference. The Youngs also

attached to their motion to reinstate and motion for new trial a September 11, 2019

note from Donald’s physician releasing Donald “to perform regular activities,

including court proceedings and/or depositions.”         The trial court could have

considered the fact Donald was physically able to attend hearings as of September

11, 2019, yet purportedly unable to attend the pretrial conference only twelve days

earlier. A trial court has wide latitude in managing its docket and in determining to

move forward even when one party repeatedly seeks delay for health reasons. See

Naik v. Wu, No. 01-04-01127-CV, 2006 WL 348169, at *1–4 (Tex. App.—

Houston [1st Dist.] Feb. 16, 2006, no pet.) (mem. op.) (affirming trial court

dismissal and refusal to reinstate plaintiff’s lawsuit after plaintiff and her counsel

failed to appear at trial that had been reset several times due to plaintiff’s counsel’s

health issues, even when counsel presented uncontroverted doctor’s note stating

she was unfit to attend trial on setting date); In re J.O.A., No. 14-14-00968-CV,

2016 WL 1660288, at *7 (Tex. App.—Houston [14th Dist.] Apr. 26, 2016, no pet.)

(mem. op.) (considering, among other factors, party’s counsel’s failure to provide


                                          26
courtesy calls to other parties and inform trial court regarding details of her illness

as supporting finding that her failure to appear at preferential trial setting was due

to conscious indifference). After reviewing the entire record, we conclude there

was sufficient evidence from which the trial court could have determined the

Youngs’ failure to appear at the August 30, 2019 pretrial conference was not due to

accident, mistake, or other reasonable explanation.         See Lessard, 2009 WL

1089362, at *8; Rivas v. Rivas, No. 01-10-00585-CV, 2012 WL 151462, at *2

(Tex. App.— Houston [1st Dist.] Jan. 19, 2012, no pet.) (mem. op.) (“As the

factfinder at the evidentiary hearing on the motion for new trial, the trial court

could have believed some, all, or none of Demetrio’s and Maria’s testimony in

determining whether Demetrio’s failure to answer was not intentional or the result

of conscious indifference.”). The trial court did not abuse its discretion in denying

the Youngs’ motion to reinstate. We overrule their second issue.

                               Motion for Sanctions

      In their third issue, the Youngs contend the trial court abused its discretion

when it granted Day’s motion for sanctions and struck the Youngs’ declarations

attached to their summary judgment response. They argue they provided the trial

court with evidence Donald could not participate in the trial court proceedings and

the trial court was thus required to impose lesser sanctions to afford the Youngs

due process before striking their declarations.


                                          27
A.       Applicable Law

         We review a sanctions order for abuse of discretion. Unifund CCR Partners

v. Villa, 299 S.W.3d 92, 97 (Tex. 2009). A trial court abuses its discretion if it

imposes a sanction not supported by some evidence or contrary to the only

permissible view of properly admitted, probative evidence. See id. (citing In re

Barber, 982 S.W.2d 364, 366 (Tex. 1998) (orig. proceeding)). In a sanctions

context, the trial court is the factfinder and determines the witnesses’ credibility

and the weight to be given to their testimony. See Pressil v. Gibson, 558 S.W.3d

349, 353 (Tex. App.—Houston [14th Dist.] 2018, no pet.); Davis v. Farias Enters.

Ltd., No. 14-14-00016-CV, 2015 WL 509514, at *3 (Tex. App.—San Antonio Feb.

4, 2015, no pet.) (mem. op.). We will reverse an order granting sanctions only if

the trial court acted without reference to any guiding rules and principles, such that

its ruling was arbitrary or unreasonable. See Unifund CCR Partners, 299 S.W.3d

at 97.

         A discovery sanction should be no more severe than necessary to satisfy one

of its legitimate purposes. TransAmerican Nat. Gas Corp. v. Powell, 811 S.W.2d

913, 917 (Tex. 1991). Those purposes are to (1) secure the parties’ compliance

with the discovery rules, (2) deter other litigants from violating the discovery rules,

(3) punish violators, and (4) compensate the aggrieved party for expenses incurred.

CHRISTUS Health Gulf Coast v. Carswell, 505 S.W.3d 528, 540 (Tex. 2016);


                                          28
Bodnow Corp. v. City of Hondo, 721 S.W.2d 839, 840 (Tex. 1986). Courts must

consider whether any available lesser sanctions, individually or in combination,

would serve these ends. See TransAmerican, 811 S.W.2d at 917–18. In all but the

most egregious and exceptional cases, a trial court must impose lesser sanctions

before resorting to case-determinative ones. Cire v. Cummings, 134 S.W.3d 835,

839 (Tex. 2004). Case-determinative discovery sanctions should be used only

when the misconduct justifies a presumption that the party’s claims or defenses

lack merit. TransAmerican, 811 S.W.3d at 918. To guard against excessive

sanctions, the trial court must offer a reasoned explanation for the sanction

imposed. Cire, 134 S.W.3d at 840.

B.    Analysis

      The trial courts’ January 8, 2020 sanctions order states in relevant part:

             The Court finds it appropriate and necessary to strike the
      Plaintiffs’ declarations under Texas Rules of Civil Procedure 215.2
      and 215.3 and the Court’s inherent power because the evidence
      establishes that, relative to appearing for their own depositions, the
      Youngs refused to cooperate with their own attorney and, once they
      were pro se, intentionally ignored Defendants’ counsel’s numerous
      attempts to schedule the Youngs’ depositions. The Court even
      ordered the Youngs to appear for their depositions on August 7, 2019
      at the courthouse, but they failed to appear, and the Court finds the
      Youngs’ pattern of asserting excuses at the last moment for not
      appearing to be unbelievable and done for delay.

             The Court determines it would be unfair to Defendants to allow
      the Youngs to submit testimony via their declarations when they have
      intentionally and in bad faith refused to allow Defendants to cross-
      examine the Youngs via depositions and have persistently abused the

                                         29
      discovery process. The Court finds it is therefore necessary to strike
      the Youngs’ declarations because allowing them to submit the
      declarations while at the same time intentionally preventing
      Defendants from an opportunity to depose them is fundamentally
      unfair and no lesser sanctions, such as an award of attorney’s fees,
      would adequately address their conduct. For example, if the Court
      were to assess only attorney’s fees as a sanction against the Youngs,
      they still would be able to present their declaration testimony even
      though they prevented Defendants from taken their depositions. And
      simply ordering the Youngs to appear for their depositions is not
      sufficient because the Court already did so and the Youngs did not
      appear. Moreover, by refusing to be deposed, the Youngs engage in
      conduct that justifies a presumption that their claims lack merit,
      particularly in light of all of the other surrounding circumstances of
      their bad faith such as misrepresenting that they never had an
      opportunity to view the original documents, refusing to cooperate with
      their last attorney Tom Dickens, and misrepresenting that they cannot
      communicate with Defendants’ counsel via email. Accordingly, the
      Court finds it necessary and does STRIKE Plaintiffs Donald Young’s
      and Doris Young’s declarations.

      The trial court’s order details the evidence on which the court based its

decision to strike the Youngs’ declarations.        It also reflects the trial court

considered lesser sanctions and provided the reasons it concluded lesser sanctions

would be inadequate to remedy the Youngs’ conduct. See Cire, 134 S.W.3d at 840

(noting trial court must offer reasoned explanation for sanction imposed). On the

record before us, we conclude the trial court did not abuse its discretion in striking

the Youngs’ declarations. See TEX. R. CIV. P. 215.2(b)(4) (authorizing, as sanction

when party refuses to comply with discovery requests, order that party is not

allowed to support its claims or introduce evidence); TEX. R. CIV. P. 215.3

(authorizing sanctions available in Rule 215.2(b) when party is engaging in
                                         30
discovery abuse and resisting discovery); see also Pressil, 558 S.W.3d at 359

(affirming dispositive sanctions order which showed both that trial court

considered lesser sanctions and that it gave reasoned explanation for death penalty

sanctions); Lee v. Wal-Mart, No. 11-14-00078-CV, 2016 WL 1072644, at *3 (Tex.

App.—Eastland Mar. 17, 2016, no pet.) (mem. op.) (finding no abuse of discretion

in trial court’s exclusion of expert witness’ summary judgment affidavit where

plaintiffs failed to disclose expert during discovery and sanction was directly

connected to offensive conduct and was not excessive under circumstances). We

overrule the Youngs’ third issue.

                                Motion to Recuse

      In their fourth issue, the Youngs contend the trial court judge should have

recused himself. In support of their contention, they include a laundry list of the

trial court’s alleged actions or inactions which they assert show the court’s

“egregious bias.”

      The Youngs cite no authority in support of their argument, nor do they

provide citations to the record. See TEX. R. APP. P. 38.1(i) (“The brief must

contain a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the record.”); M&E Endeavours LLC v. Air Voice

Wireless LLC, No. 01-18-00852-CV, 2020 WL 5047902, at *7 (Tex. App.—

Houston [1st Dist.] Aug. 27, 2020, no pet.) (mem. op.) (“M&E Endeavours cites


                                        31
no authority to support its argument and, as a result, we hold that it has waived its

fifth issue.”). Although we liberally construe pro se briefs, we still require pro se

litigants to comply with applicable laws and rules of procedure. Shetty v. Arconic

Inc., No. 01-19-00158-CV, 2020 WL 2026371, at *2 (Tex. App.—Houston [1st

Dist.] Apr. 28, 2020, no pet.) (mem. op.). The Youngs waived their fourth issue.

                          Trial Court’s Plenary Power

      In their fifth issue, the Youngs contend the trial court’s January 8, 2020

amended order striking the Youngs’ declarations and its order denying the Youngs’

motion for new trial and motion to reinstate are void because the trial court’s

plenary power expired on December 13, 2019, which is 105 days after the August

30, 2019 order granting Day’s no-evidence motion for summary judgment.

      The trial court’s August 30, 2019 order was not a final judgment disposing

of all pending claims because Day’s motion for sanctions seeking attorney’s fees

and other relief was still pending. See Crites v. Collins, 284 S.W.3d 839, 840–41

(Tex. 2009) (noting expiration date for trial court’s plenary power is calculated

from date court enters final order disposing of all claims and parties). A motion

for sanctions that remains pending when a trial court dismisses a plaintiff’s suit

precludes a final judgment if not disposed of in the dismissal order. See Unifund

CCR Partners, 299 S.W.3d at 96 (“[T]he trial court’s earlier dismissal order was

not intended to be, and was not, a final order disposing of all pending matters and


                                         32
thus appealable. Accordingly, the trial court’s plenary power had not expired

before it entered the sanctions order.”); In re Reynolds, No. 14-14-00329-CV, 2014

WL 3002429, at *6 (Tex. App.—Houston [14th Dist.] July 1, 2014, orig.

proceeding) (mem. op.) (“David’s request for a sanctions award under Chapter 10

of the Civil Practice and Remedies Code must be resolved for the trial court’s

judgment to be final and appealable.”).

      The trial court’s August 30, 2019 order did not dispose of Day’s motion for

sanctions and, thus, the trial court retained plenary power on January 8, 2020 when

it entered its (1) amended order granting Day’s motion for sanctions and motion to

strike evidence as a sanction and (2) order denying plaintiffs’ motion for new trial

and motion to reinstate. The trial court’s January 8, 2020 order stated, “This is a

final and appealable judgment that disposes of all parties and all claims not already

resolved.” See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205 (Tex. 2001)

(stating judgment is final if “it clearly and unequivocally states that it finally

disposes of all claims and all parties.”). We overrule the Youngs’ fifth issue.

                                    Conclusion

      We affirm the trial court’s judgment.




                                          33
                                            Veronica Rivas-Molloy
                                            Justice


Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                       34